 In the Matter Of INDIANA BRASS COMPANYandSTEEL WoRB-ERS'ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No. R-:062Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJanuavy 10, 1942On November 15, 1941,the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on December 10, 1941, underthe direction and supervision of the Regional Director for the Elev-enth Region(Indianapolis,Indiana).On December 16, 1941,the Re-gional Director,acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reported asfollows :Total on eligibility list____________________________________210Total ballots cast___________________203Total ballots challenged___________________________________4Total blank ballots________________________________________0Total void ballots_________________________________________1Total valid votes counted__________________________________198Votes cast for CIO-SWOC Local No 1795___________________70Votes cast for AFL-Brass Workers Federal Labor Union____89Votes cast for NEITHER organization_____________________39SteelWorkers'Organizing Committee,affiliatedwith the Congressof Industrial Organizations,and BrassWorkers'Federal Labor UnionNo. 22915, affiliatedwiththe 4merican Federation of Labor, have each136NLRB 96738 N L R B., No. 36.147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested that a run-off election be conducted by the Board.Althoughneither of the competing labor organizations received a majority ofthe votes cast, the results of the election show that a substantial major-ity of the employees voting desire to bargain collectively with theCompany.Accordingly,we shall direct a run-off election in whichthe eligible employees will be given an opportunity to decide whetherthey desire to be represented by Steel Workers'Organizing Com-mittee, affiliatedwith the Congress of Industrial Organizations,or by Brass Workers' Federal Labor Union No. 22915, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Indiana Brass Company,Frankfort,Indiana, an election by se-cret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Second Direction of Election,under the direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the NationalLaborRelations Board and subject toArticleIII, Section 9, of saidRules and Regulations,among the employees described in the Direc-tion of Election issued on Novmber 15,1941, but excluding those whohave since quit or been discharged for cause,to determine whether theydesire to be represented by SteelWorkers'Organizing Committee,affiliated with the Congress of Industrial Organizations,or by BrassWorkers' Federal Labor Union No. 22915,affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.